Exhibit 10.4

PENSION RESTORATION PLAN

FOR NISOURCE INC. AND AFFILIATES

As Amended and Restated Effective May 13, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I BACKGROUND AND PURPOSE

     1   

1.1

   Background      1   

1.2

   Purpose      1   

ARTICLE II DEFINITIONS

     2   

2.1

   AB Account      2   

2.2

   AB Benefit      2   

2.3

   Affiliate      2   

2.4

   Basic Plans      2   

2.5

   Beneficiary      2   

2.6

   Benefits Committee      2   

2.7

   Code      2   

2.8

   Company      2   

2.9

   DCP      2   

2.10

   Disability      3   

2.11

   Effective Date      3   

2.12

   Employee      3   

2.13

   Employer      3   

2.14

   ERISA      3   

2.15

   Limits      3   

2.16

   ONC Committee      3   

2.17

   Participant      3   

2.18

   Plan      3   

2.19

   Plan Administrator      3   

ARTICLE III PARTICIPATION AND BENEFIT ACCRUAL

     3   

3.1

   Eligibility for Participation and Accrual of Benefit      3   

3.2

   Special Provisions for Participants with Basic Plan Benefits Accrued Prior to
2004      4   

3.3

   Service Crediting      4   

ARTICLE IV DETERMINATION OF BENEFIT AMOUNT

     5   

4.1

   Amount of Benefit - General Principle      5   

4.2

   Amount of Benefit For Participant Who Accrued a Benefit under a Basic Plan
Prior to Participating in the Plan on January 1, 2004      5   

4.3

   Form of Benefit Accrual      6   

4.4

   Conversion of Benefits      6   

4.5

   Opening Balance      7   

4.6

   Pay-Based Credits and Interest Credits      7   

 

i



--------------------------------------------------------------------------------

4.7

   Protected Benefit      8   

ARTICLE V TIME AND METHOD OF PAYMENT OF BENEFIT

     9   

5.1

   Method of Payment      9   

5.2

   Timing of Payment      9   

5.3

   Changes to the Form of Payment      9   

5.4

   Specified Employees      10   

5.5

   Interest and Mortality Assumptions      10   

ARTICLE VI ADMINISTRATION OF PLAN

     11   

6.1

   Allocation of Duties to Committees      11   

6.2

   Agents      11   

6.3

   Information Required by Plan Administrator      11   

6.4

   Binding Effect of Decisions      11   

ARTICLE VII CLAIMS PROCEDURE

     11   

7.1

   Claims Procedure      11   

7.2

   Review of Claim      12   

7.3

   Notice of Denial of Claim      12   

7.4

   Reconsideration of Denied Claim      12   

ARTICLE VIII PLAN AMENDMENT OR TERMINATION

     13   

8.1

   Plan Amendment      13   

8.2

   Plan Termination      13   

ARTICLE IX MISCELLANEOUS PROVISIONS

     14   

9.1

   Unsecured General Creditor      14   

9.2

   Income Tax Payout      14   

9.3

   General Conditions      14   

9.4

   No Guaranty of Benefits      15   

9.5

   No Enlargement of Employee Rights      15   

9.6

   Nonalienation of Benefits      15   

9.7

   Applicable Law      15   

9.8

   Incapacity of Recipient      15   

9.9

   Unclaimed Benefit      15   

9.10

   Limitations on Liability      16   

SCHEDULE A

     18   

 

 

ii



--------------------------------------------------------------------------------

PENSION RESTORATION PLAN

FOR NISOURCE INC. AND AFFILIATES

As Amended and Restated Effective May 13, 2011

ARTICLE I

BACKGROUND AND PURPOSE

1.1 Background. The Columbia Gas System, Inc. adopted The Pension Restoration
Plan for The Columbia Gas System, Inc., as amended and restated effective
March 1, 1997. The Plan was amended and restated, effective January 1, 2002, by
Columbia Energy Group, successor to Columbia Gas System, Inc., and renamed the
Pension Restoration Plan for the Columbia Energy Group. Effective January 1,
2004, NiSource Inc., the parent company of Columbia Energy Group, assumed
sponsorship of the Pension Restoration Plan for Columbia Energy Group, renamed
the Plan the Pension Restoration Plan for NiSource Inc. and Affiliates, and
broadened the Plan to allow participation by employees of NiSource Inc. and
Affiliated Companies from and after January 1, 2004. The Plan was further
amended and restated, effective January 1, 2005, to comply with Internal Revenue
Code Section 409A with respect to benefits earned under the Plan. The Plan was
amended and restated again, effective January 1, 2008, to revise certain
election procedures. The Plan was further amended and restated, effective
January 1, 2010, to clarify the calculation of benefits under the Plan and to
reflect Plan benefits parallel to the benefit structures under applicable Basic
Plans, including the AB Benefit.

The Plan is amended and restated again, effective May 13, 2011 to transfer all
administrative authority with respect to the Plan (including the authority to
render decisions on claims and appeals and make administrative or ministerial
amendments) from the ONC Committee to the Benefits Committee.

1.2 Purpose. The purpose of the Plan is to provide for the payment of pension
restoration benefits to employees of the Employer, whose benefits under the
Basic Plans are subject to the Limits, or affected by deferrals into the DCP, so
that the total pension benefits of such employees will be determined on the same
basis as is applicable to all other employees of the Employer. The Plan is
adopted solely (1) for the purpose of providing benefits to Participants in the
Plan and their Beneficiaries in excess of the Limits imposed on qualified plans
by Code Sections 415 and 401(a)(17), and any other Code Sections, by restoring
benefits to such Plan Participants and Beneficiaries that are not available
under the Basic Plans as a result of the Limits, and (2) for the purpose of
restoring benefits to Plan Participants and Beneficiaries that are no longer
available under the Basic Plans as a result of the Participant’s deferrals into
the DCP. The provisions of the Plan as stated herein apply only to Participants
who actively participate in the Plan on or after the Effective Date. Any
Participant who retired or otherwise terminated employment with the Company and
Affiliates prior to the Effective Date shall have his or her rights determined
under the provision of the Plan, as it existed when his or her employment
relationship terminated.

 

1



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

For the purposes of the Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise. Except when otherwise
required by the context, any masculine terminology in this document shall
include the feminine, and any singular terminology shall include the plural. The
headings of Articles and Sections are included solely for convenience, and if
there is any conflict between such headings and the text of the Plan, the text
shall control.

2.1 AB Account. The hypothetical account created for a Participant under the
Plan who has an AB Benefit under a Basic Plan.

2.2 AB Benefit. A Participant’s AB I Benefit or AB II Benefit that is accrued
for the benefit of the Participant under a Basic Plan.

2.3 Affiliate. Any corporation that is a member of a controlled group of
corporations (as defined in Code Section 414(b)) that includes the Company; any
trade or business (whether or not incorporated) that is under common control (as
defined in Code Section 414(c)) with the Company; any organization (whether or
not incorporated) that is a member of an affiliated service group (as defined in
Code Section 414(m)) that includes the Company; any leasing organization, to the
extent that its employees are required to be treated as if they were employed by
the Company pursuant to Code Section 414(n) and the regulations thereunder; and
any other entity required to be aggregated with the Company pursuant to
regulations under Code Section 414(o). An entity shall be an Affiliate only with
respect to the existing period as described in the preceding sentence.

2.4 Basic Flans. The tax-qualified defined benefit retirement plan(s) maintained
by the Company and Affiliates listed on Schedule A, attached hereto.

2.5 Beneficiary. The person, persons or entity entitled to receive any plan
benefits payable after a Participant’s death.

2.6 Benefits Committee. The NiSource Benefits Committee.

2.7 Code. The Internal Revenue Code of 1986, as amended.

2.8 Company. NiSource Inc., a Delaware corporation.

2.9 DCP. The Columbia Energy Group Deferred Compensation Plan, on or prior to
December 31, 2003, and, thereafter, the NiSource Inc. Executive Deferred
Compensation Plan.

 

2



--------------------------------------------------------------------------------

2.10 Disability. A condition that (a) causes a Participant to be unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, (b) causes a Participant, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, to receive
income replacement benefits for a period of not less than three months under an
accident and health plan covering Employees of the Company or an Affiliate or
(c) causes a Participant to be eligible to receive Social Security disability
payments.

2.11 Effective Date. May 13, 2011, the date on which this amendment and
restatement of the Plan is effective.

2.12 Employee. Any individual who is employed by an Employer on a basis that
involves payment of salary, wages or commissions.

2.13 Employer. The Company or any Affiliate who maintains or adopts for its
Eligible Employees a Basic Plan.

2.14 ERISA. The Employee Retirement Income Security Act of 1974, as amended.

2.15 Limits. The limits imposed on the payment, accrual or calculation of
tax-qualified retirement plans by Code Sections 415 and 401(a)(17) and any other
Code Sections.

2.16 ONC Committee. The Officer Nomination and Compensation Committee of the
Board of Directors of the Company.

2.17 Participant. Any Employee who is participating in the Plan in accordance
with its provisions.

2.18 Plan. The Pension Restoration Plan for NiSource Inc. and Affiliates
(formerly known as the Pension Restoration Plan for the Columbia Energy Group,
formerly known as the Pension Restoration Plan for The Columbia Gas System,
Inc.), as set forth herein.

2.19 Plan Administrator. The Benefits Committee or such delegate of the Benefits
Committee delegated to carry out the administrative functions of the Plan.

ARTICLE III

PARTICIPATION AND BENEFIT ACCRUAL

3.1 Eligibility for Participation and Accrual of Benefit. Except as provided in
Section 3.2 below, each Employee of an Employer shall be eligible to participate
in the Plan as of the date he or she is eligible to participate in a Basic Plan.
For purposes of accruing a benefit under the Plan, each employee shall be
eligible to accrue a benefit under the Plan for any plan year in which his or
her benefits under a Basic Plan are affected by the Limits or by his or her
deferrals under the DCP.

 

3



--------------------------------------------------------------------------------

The ONC Committee (or its delegate) shall determine the eligibility of each
Employee to participate in the Plan based on information furnished by the
Employer. Such determination shall be within the discretion of the Plan
Administrator (or its delegate) and shall be conclusive and binding upon all
persons as long as such determination is made pursuant to the Plan and
applicable law.

3.2 Special Provisions for Participants with Basic Plan Benefits Accrued Prior
to 2004.

 

  (a) Eligibility. As set forth in Article I, prior to January 1, 2004, only
Employees of Columbia Energy Group (or its predecessor) who had benefits under a
Basic Plan affected by the Limits, or by his or her deferrals under the DCP,
participated in the Plan. Pursuant to the extension of participation in the Plan
as explained in Article I, on or after January 1, 2004, each Employee meeting
the participation requirements set forth in Section 3.1 shall participate in the
Plan as of January 1, 2004, and shall be eligible to accrue a benefit under the
Plan as of such date or, if later, as of the date that an Employee’s benefits
under a Basic Plan are affected by the Limits or by his or her deferrals under
the DCP.

 

  (b) Benefit Accrual. With respect to any Participant who was first eligible to
participate in the Plan on January 1, 2004 in accordance with this Section, but
who had accrued benefits under a Basic Plan prior to such date, such Participant
shall have benefits under the Plan calculated in accordance with the Plan’s
general provisions, except that the Plan shall only consider the Participant’s
Credited Service, Point Service, Compensation or Accrued Benefit under the Basic
Plan earned on or after the date participation in the Plan begins (i.e.,
January 1, 2004), as further described in Section 4.2, Section 4.4(b),
Section 4.5(b), Section 4.6(b) and Section 4.7(b).

3.3 Service Crediting. A Participant’s service used under the Basic Plan for
purposes of determining eligibility for any retirement benefit shall also be
used for similar purposes under the Plan. For any Participant described in
Section 3.2, the Plan shall only consider such Participant’s Credited Service
(or, if applicable, Point Service) as of the date of participation in the Plan
for purposes of calculating the benefit under the Plan; however, the Plan shall
continue to consider such Participant’s Credited Service (or, if applicable,
Point Service) under the Basic Plan for purposes of determining early retirement
eligibility or the application of the Pay-Based Credit scale for the Participant
as described in Section 4.6.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

DETERMINATION OF BENEFIT AMOUNT

4.1 Amount of Benefit - General Principle. The benefit payable under the Plan to
a Participant (or to his or her Beneficiary under a Basic Plan) shall be equal
to the excess (if any) of the benefit determined under subsection (a) below over
the benefit determined under subsection (b) below:

 

  (a) The benefit that would have been payable under a Basic Plan to a
Participant, or to his or her Beneficiary, determined under a Basic Plan without
regard to (i) the Limits or (ii) the Participant’s deferrals into the DCP, if
any.

 

  (b) The benefit actually payable to the Participant, or to his or her
Beneficiary, determined under a Basic Plan after applying the Limits and
considering deferrals into the DCP, if any.

To the extent that the AB Benefit provisions of the Basic Plan apply to a
Participant, such Participant shall have an AB Account created and shall have
his or her benefit under the Plan calculated in accordance with the provisions
of this Article IV. Specifically, such Participant shall be subject to the
conversion, Opening Balance, Pay-Based and Interest Credits and Protected
Benefit provisions provided under this Article.

4.2 Amount of Benefit For Participant Who Accrued a Benefit under a Basic Plan
Prior to Participating in the Plan on January 1, 2004. Notwithstanding the
foregoing, the calculation of the benefit payable under Section 4.1 above shall
be limited for any Participant described in Section 3.2. For such Participants,
the benefit payable under the Plan shall be determined as follows:

 

  (a) FAP Participant. For a Participant whose Accrued Benefit under a Basic
Plan is a FAP Benefit, the benefit payable under the Plan to the Participant, or
to his or her Beneficiary under the Basic Plan, shall be equal to the excess (if
any) of the benefit determined under paragraph (1) below over the benefit
determined under paragraph (2) below:

 

  (1) The benefit that would have been payable under a Basic Plan to a
Participant, or to his or her Beneficiary determined under a Basic Plan,
considering only the Participant’s Credited Service and Compensation from and
after the date the Participant first becomes eligible to participate in the
Plan, determined without regard to (i) the Limits or (ii) the Participant’s
deferrals into the DCP, if any.

 

  (2) The benefit actually payable to the Participant, or to his or her
Beneficiary determined under a Basic Plan, calculated based upon the
Participant’s Credited Service and Compensation from and after the date the
Participant first becomes eligible to participate in the Plan, determined after
applying the Limits and considering deferrals into the DCP, if any.

 

5



--------------------------------------------------------------------------------

  (b) AB Participant. For a Participant whose Accrued Benefit under a Basic Plan
is an AB Benefit, the benefit payable under the Plan to the Participant, or to
his or her Beneficiary under a Basic Plan, shall be equal to the excess (if any)
of the benefit determined under paragraph (1) below over the benefit determined
under paragraph (2) below:

 

  (1) The benefit that would have been payable under a Basic Plan to a
Participant or his or her Beneficiary, determined as if the Participant’s
Opening Balance under the Basic Plan was $0 as of the date the Participant first
becomes eligible to participate in the Plan, and considering only the
Participant’s Pay-Based Credits, Interest Credits and Compensation from and
after such date, and determined without regard to (i) the Limits or (ii) the
Participant’s deferrals into the DCP, if any.

 

  (2) The benefit actually payable under a Basic Plan to the Participant, or to
his or her Beneficiary, determined as if the Participant’s Opening Balance under
the Basic Plan was $0 as of the date the Participant first becomes eligible to
participate in the Plan, and considering only the Participant’s Pay-Based
Credits, Interest Credits and Compensation from and after such date, and
determined after applying the Limits and considering deferrals into the DCP, if
any.

4.3 Form of Benefit Accrual. The form of benefit accrual for a Participant in
the Plan shall be the form of benefit accrual applicable for such Participant
under the relevant Basic Plan.

4.4 Conversion of Benefits.

 

  (a) In General. Upon the conversion of any Participant’s Accrued Benefit in a
Basic Plan from a FAP Benefit to an AB II Benefit or from an AB I Benefit to an
AB II Benefit, any benefit under the Plan shall, except as provided below, also
be converted upon such date according to the conversion procedures set forth in
the relevant Basic Plan, including determination of an Opening Balance.

 

  (b) Exception to the General Provision. Notwithstanding the foregoing, with
respect to any Participant in the Plan who is described in Section 3.2, such
Participant’s benefit under the Plan shall be converted according to the
conversion procedures in the relevant Basic Plan, provided that any
consideration of Credited Service and Compensation in the calculation of the
Participant’s Opening Balance shall be limited to Credited Service and
Compensation earned from and after the date the Participant first becomes
eligible to participate in the Plan.

 

6



--------------------------------------------------------------------------------

4.5 Opening Balance. For purposes of determining the Opening Balance for
Participants in the Plan, the following provisions shall apply:

 

  (a) In General. The Opening Balance shall be calculated using the same
methodology and factors as provided in the relevant Basic Plan. The Opening
Balance under the Plan shall be determined as the excess of the Opening Balance
determined in (1) below over the Opening Balance determined in (2) below:

 

  (1) The Participant’s Opening Balance under the Basic Plan determined without
regard to (i) the Limits or (ii) the Participant’s deferrals into the DCP, if
any.

 

  (2) The Participant’s Opening Balance under the Basic Plan determined after
applying the Limits and considering deferrals into the DCP, if any.

 

  (b) Exception to the General Provision. For the purpose of determining the
Opening Balance for any Participant in the Plan who is described in Section 3.2,
the Opening Balance under the Plan shall be determined in accordance with
Section 4.5(a) above, but considering a calculation of the Opening Balance under
the Basic Plan using only the Participant’s Credited Service (or, if applicable,
Point Service) and Compensation from and after the date the Participant first
becomes eligible to participate in the Plan.

4.6 Pay-Based Credits and Interest Credits. For purposes of determining
Pay-Based Credits and Interest Credits under the Plan, the following provisions
shall apply:

 

  (a) Pay-Based Credits Generally. Pay-Based Credits under the Plan shall be
calculated using the same methodology and factors as provided in the relevant
Basic Plan. Pay-Based Credits under the Plan shall be determined as the excess
of the Pay-Based Credits determined in (1) below over the Pay-Based Credits
determined in (2) below:

 

  (1) The Participant’s Pay-Based Credits under the Basic Plan determined
without regard to (i) the Limits or (ii) the Participant’s deferrals into the
DCP, if any.

 

  (2) The Participant’s Pay-Based Credits under the Basic Plan determined after
applying the Limits and considering deferrals into the DCP, if any.

 

  (b) Exception to the General Pay-Based Credits Provision. For the purpose of
determining the Pay-Based Credits for any Participant in the Plan who is
described in Section 3.2, the Pay-Based Credits under the Plan shall be
determined in accordance with Section 4.6(a) above, but considering a
calculation of Pay-Based Credits under the Basic Plan using only Compensation
from and after the date the Participant first becomes eligible to participate in
the Plan.

 

7



--------------------------------------------------------------------------------

  (c) Interest Credits, Interest Credits under the Plan shall be calculated
using the same methodology and factors as provided in the relevant Basic Plan.

4.7 Protected Benefit. Effective for any Participant terminating employment with
the Employer on or after January 1, 2011, the benefit payable under the Plan may
never be less than the benefit set forth in this section. For purposes of
determining the Protected Benefit under the Plan, the following provisions shall
apply:

 

  (a) Protected Benefit Generally. The Protected Benefit under the Plan shall be
calculated using the same methodology and factors as provided in the relevant
Basic Plan. The Protected Benefit under the Plan shall be determined as the
excess of the benefit determined in (1) below over the benefit determined in
(2) below:

 

  (1) The Protected Benefit under the Basic Plan for the Participant, or for his
or her Beneficiary, determined without regard to (i) the Limits or (ii) the
Participant’s deferrals into the DCP, if any.

 

  (2) The Protected Benefit under the Basic Plan for the Participant, or for his
or her Beneficiary, determined after applying the Limits and considering
deferrals into the DCP, if any.

In accordance with the methodology provided in the applicable Basic Plan, a
Participant with an AB Benefit shall be entitled to benefit under the Plan equal
to the greater of (1) the AB Account under the Plan or (2) the sum of the AB
Account under the Plan (determined without regard to the Opening Balance
calculation) plus the portion of the FAP Benefit that is calculated in
accordance with the Plan as of the date of conversion to the AB Benefit as set
forth in Section 4.4.

 

  (b) Exception to the General Protected Benefit Provision. For the purpose of
determining the Protected Benefit for any Participant in the Plan who is
described in Section 3.2, the Protected Benefit under the Plan shall be
determined in accordance with Section 4.7 (a) above, but considering calculation
of the Protected Benefit under the Basic Plan using only Credited Service and
Compensation from and after the date the Participant first becomes eligible to
participate in the Plan.

 

8



--------------------------------------------------------------------------------

ARTICLE V

TIME AND METHOD OF PAYMENT OF BENEFIT

5.1 Method of Payment.

 

  (a) The benefit earned under the Plan shall be payable to a Participant in a
form available under the Basic Plan, as elected by the Participant by notice
delivered to the Plan Administrator on or before December 31, 2005.
Notwithstanding the preceding sentence, in the case of an Employee who becomes a
Participant on or after January 1, 2005, the aforementioned election with
respect to a benefit shall be made no later than January 31 of the calendar year
after the calendar year in which the Participant first becomes eligible to
participate in the Plan, and such election shall be effective with respect to
Compensation related to services to be performed subsequent to the election;
provided, however, that a Participant shall not be considered first eligible if,
on the date he or she becomes a Participant, he or she participates in any other
nonqualified plan of the same category that is subject to Code Section 409A,
maintained by the Company or an Affiliate.

 

  (b) If payment in the form of an annuity is elected, the annuity type shall be
elected by the Participant at the time he or she makes the election described in
the first or second sentence of subsection (a) above from among those annuities
available at that time under the Basic Plan. If a benefit hereunder is paid in
an annuity form other than a straight life annuity, the amount of the benefit
under the Plan shall be reduced by the Basic Plan’s factors in effect at the
time of such election for payment in a form other than a straight life annuity.
If payment in the form of a lump sum is elected, the lump sum amount payable
will be calculated in the same manner and according to the same interest rates
and mortality tables as under the Basic Plan at the time of such election.

 

  (c) If the Participant fails to elect a form of payment as required under
subsections (a) and (b) above, the Participant’s benefit shall be payable in a
lump sum.

5.2 Timing of Payment. A benefit payable in accordance with Section 5.1 will
commence within 45 days after: (i) if the Participant qualifies for Early
Retirement under a Basic Plan, when the Participant separates from service, or
(ii) if the Participant does not qualify for Early Retirement under a Basic
Plan, the later of when the Participant separates from service or attains (or
would have attained) age 65, or, if later, within such timeframe permitted under
Code Section 409A, and guidance and regulations thereunder.

5.3 Changes to the Form of Payment. A Participant cannot change the form of
payment of a benefit elected under Section 5.1 or this Section 5.3 unless
(i) such election does not take effect until at least 12 months after the date
on which the election is made, (ii) in the case of an election related to a
payment not due to the Participant’s Disability or death, the first

 

9



--------------------------------------------------------------------------------

payment with respect to which such new election is effective is deferred for a
period of not less than five years from the date such payment would otherwise
have been made, and (iii) any election related to a payment based upon a
specific time or pursuant to a fixed schedule may not be made less than 12
months prior to the date of the first scheduled payment; provided, however, that
an election to change from one type of annuity payment to a different,
actuarially equivalent, type of annuity payment shall not be considered a change
to the form of payment for purposes of applying the restrictions in clauses (i),
(ii) and (iii).

Notwithstanding the preceding paragraphs of this Section 5.3, a Participant may
change an election with respect to the form of payment of a benefit, without
regard to the restrictions imposed under the preceding paragraph, on or before
December 31, 2006; provided that such election (i) applies only to amounts that
would not otherwise be payable in calendar year 2006, and (ii) shall not cause
an amount to be paid in calendar year 2006 that would not otherwise be payable
in such year.

5.4 Specified Employees. Notwithstanding any other provision of the Plan, in no
event can a payment of a benefit to a Participant who is a Specified Employee of
the Company or an Affiliate, at a time during which the Company’s capital stock
or capital stock of an Affiliate is publicly traded on an established securities
market, in the calendar year of his or her separation from service, be made
before the date that is six months after the date of the Participant’s
separation from service with the Company and all Affiliates, unless such
separation is due to his or her death or Disability.

A Participant shall be deemed to be a Specified Employee for purposes of this
Section 5.4 if he or she is in a job category C2 or above with respect to the
Company or Affiliate that employs him or her; provided if at any time the total
number of Employees in job category C2 and above is less than 50, a Specified
Employee shall include any person who meets the definition of Key Employee set
forth in Code Section 416(i) without reference to paragraph (5). A Participant
shall be deemed to be a Specified Employee with respect to a calendar year if he
or she is a Specified Employee on September 30th of the preceding calendar year.
If a Specified Employee will receive payments hereunder in the form of
installments or an annuity, the first payment made as of the date six months
after the date of the Participant’s separation from service with the Company and
all Affiliates shall be a lump sum, paid as soon as practicable after the end of
such six-month period, that includes all payments that would otherwise have been
made during such six-month period. From and after the end of such six month
period, any such installment or annuity payments shall be made pursuant to the
terms of the applicable installment or annuity form of payment.

5.5 Interest and Mortality Assumptions. Determinations under the Plan shall be
based on the interest and mortality assumptions used in the applicable Basic
Plan on the date of such determination.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

ADMINISTRATION OF PLAN

6.1 Allocation of Duties to Committees. The Plan shall be administered by the
Benefits Committee, as delegated by the ONC Committee. The Benefits Committee
shall have the authority to make, amend, interpret, and enforce all appropriate
rules and regulations for the administration of the Plan and decide or resolve
any and all questions, including interpretations of the Plan, as may arise in
such administration, except as otherwise reserved to the ONC Committee herein,
or by resolution or charter of the respective committees.

In its discretion, the Plan Administrator may delegate to any division or
department of the Company the discretionary authority to make decisions
regarding Plan administration, within limits and guidelines from time to time
established by the Plan Administrator. The delegated discretionary authority
shall be exercised by such division or department’s senior officer, or his/her
delegate. Within the scope of the delegated discretionary authority, such
officer or person shall act in the place of the Plan Administrator and his/her
decisions shall be treated as decisions of the Plan Administrator.

6.2 Agents. The Plan Administrator may, from time to time, employ agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company.

6.3 Information Required by Plan Administrator. The Company shall furnish the
Plan Administrator with such data and information as the Plan Administrator may
deem necessary or desirable in order to administer the Plan. The records of the
Company as to an employee’s or Participant’s period or periods of employment,
separation from Service and the reason therefore, reemployment and Compensation
will be conclusive on all persons unless determined to the Plan Administrator’s
satisfaction to be incorrect. Participants and other persons entitled to
benefits under the Plan also shall furnish the Plan Administrator with such
evidence, data or information as the Plan Administrator considers necessary or
desirable to administer the Plan.

6.4 Binding Effect of Decisions. Subject to applicable law, and the provisions
of Article VIII, any interpretation of the provisions of the Plan and any
decision on any matter within the discretion of the Benefits Committee and/or
the ONC Committee (or any duly authorized delegate of either such committee) and
made in good faith shall be binding on all persons.

ARTICLE VII

CLAIMS PROCEDURE

7.1 Claims Procedure. Claims for benefits under the Plan shall be made in
writing to the Plan Administrator. The Plan Administrator shall establish rules
and procedures to be followed by Participants and Beneficiaries in filing claims
for benefits, and for furnishing and verifying proof necessary to establish the
right to benefits in accordance with the Plan, consistent with the remainder of
this Article.

 

11



--------------------------------------------------------------------------------

7.2 Review of Claim. The Plan Administrator shall review all claims for
benefits. Upon receipt by the Plan Administrator of such a claim, it shall
determine all facts that are necessary to establish the right of the claimant to
benefits under the provisions of the Plan and the amount thereof as herein
provided within 90 days of receipt of such claim. If prior to the expiration of
the initial 90 day period, the Plan Administrator determines additional time is
needed to come to a determination on the claim, the Plan Administrator shall
provide written notice to the Participant, Beneficiary or other claimant of the
need for the extension, not to exceed a total of 180 days from the date the
application was received. If the Plan Administrator fails to notify the claimant
in writing of the denial of the claim within 90 days after the Plan
Administrator receives it, the claim shall be deemed denied.

7.3 Notice of Denial of Claim. If the Plan Administrator wholly or partially
denies a claim for benefits, the Plan Administrator shall, within a reasonable
period of time, but no later than 90 days after receiving the claim (unless
extended as noted above), notify the claimant in writing of the denial of the
claim. Such notification shall be written in a manner reasonably expected to be
understood by such claimant and shall in all respects comply with the
requirements of ERISA, including but not limited to inclusion of the following:

 

  (a) the specific reason or reasons for denial of the claim;

 

  (b) a specific reference to the pertinent Plan provisions upon which the
denial is based;

 

  (c) a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and

 

  (d) an explanation of the Plan’s review procedure.

7.4 Reconsideration of Denied Claim. Within 60 days of the receipt by the
claimant of the written notice of denial of the claim, or within 60 days after
the claim is deemed denied as set forth above, if applicable, the claimant or
duly authorized representative may file a written request with the Benefits
Committee that it conduct a full and fair review of the denial of the claimant’s
claim for benefits. If the claimant or duly authorized representative fails to
request such a reconsideration within such 60 day period, it shall be
conclusively determined for all purposes of the Plan that the denial of such
claim by the Benefits Committee is correct. In connection with the claimant’s
appeal of the denial of his or her benefit, the claimant may review pertinent
documents and may submit issues and comments in writing.

The Benefits Committee shall render a decision on the claim appeal promptly, but
not later than 60 days after receiving the claimant’s request for review,
unless, in the discretion of the Benefits Committee, special circumstances
require an extension of time for processing, in which

 

12



--------------------------------------------------------------------------------

case the 60-day period may be extended to 120 days. The Benefits Committee shall
notify the claimant in writing of any such extension. The notice of decision
upon review shall be in writing and shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, as
well as specific references to the pertinent Plan provisions upon which the
decision is based. If the decision on review is not furnished within the time
period set forth above, the claim shall be deemed denied on review.

If such determination is favorable to the claimant, it shall be binding and
conclusive. If such determination is adverse to such claimant, it shall be
binding and conclusive unless the claimant or his duly authorized representative
notifies the Benefits Committee within 90 days after the mailing or delivery to
the claimant by the Benefits Committee of its determination that claimant
intends to institute legal proceedings challenging the determination of the
Benefits Committee and actually institutes such legal proceedings within 180
days after such mailing or delivery.

ARTICLE VIII

PLAN AMENDMENT OR TERMINATION

8.1 Plan Amendment. While the Company intends to maintain the Plan in
conjunction with the Basic Plans, the Company or the ONC Committee reserves the
right to amend the Plan at any time and from time to time with respect to
eligibility for the Plan, the level of benefits awarded under the Plan and the
time and form of payment for benefits from the Plan. The ONC Committee or the
Board shall have the authority to amend the Plan. The ONC Committee or the Board
shall have the exclusive authority to amend the Plan regarding eligibility for
the Plan, the amount or level of benefits awarded under the Plan, and the time
and form of payments for benefits from the Plan. In addition, the ONC Committee
or the Board shall also have the exclusive authority to make amendments that
constitute a material increase in compensation, any change requiring action or
consent by a committee of the Board pursuant to the rules of the Securities and
Exchange Commission, the New York Stock Exchange or other applicable law, or
such other material changes to the Plan such that approval of the Board is
required. Unless otherwise determined by the ONC Committee, the Benefits
Committee shall have the authority to amend the Plan in all respects that are
not exclusively reserved to the ONC Committee or the Board.

All amendments to the Plan must be made by written instrument, notice of which
is given to all Participants and to Beneficiaries. Notwithstanding the preceding
sentence, no amendment shall impair or alter such right to a benefit accrued
under the Plan as of the effective date of such amendment to or with respect to
any Employee who has become a Participant in the Plan before the effective date
of such amendment or with respect to his or her Beneficiary.

8.2 Plan Termination. The ONC Committee or the Company may terminate the Plan at
any time provided that termination of the Plan shall not impair or alter such
right to a benefit accrued under the Plan as of the effective date of such
termination to or with respect to any Employee who has become a Participant in
the Plan before the effective date of such termination or with respect to his or
her Beneficiary.

 

13



--------------------------------------------------------------------------------

Upon termination of the Plan, distribution of Plan benefits shall be made to
Participants, surviving spouses and beneficiaries in the manner and at the time
described in Article VI of the Plan. No additional benefits shall be earned
after termination of the Plan other than the crediting of Interest until the
date of distribution of a Participant’s Supplemental Savings Account.

ARTICLE IX

MISCELLANEOUS PROVISIONS

9.1 Unsecured General Creditor. Participants and Beneficiaries shall be
unsecured general creditors, with no secured or preferential right to any assets
of the Company, any other Employer, or any other party for payment of benefits
under the Plan. Obligations of the Company and each other Employer under the
Plan shall be an unfunded and unsecured promise to pay money in the future.

9.2 Income Tax Payout. In the event that the Internal Revenue Service prevails
in its claim that that any amount of a Participant’s benefit payable pursuant to
the Plan and held in the general assets of the Company or any other Employer
constitutes taxable income under Code Section 409A, and guidance and regulations
thereunder, to a Participant or his or her Beneficiary for any taxable year
prior to the taxable year in which such amount is distributed to him or her, or
in the event that legal counsel satisfactory to the Company and the applicable
Participant or his or her Beneficiary renders an opinion that the Internal
Revenue Service would likely prevail in such a claim, the amount of such benefit
held in the general assets of the Company or any other Employer, to the extent
constituting such taxable income, shall be immediately distributed to the
Participant or his or her Beneficiary. For purposes of this Section, the
Internal Revenue Service shall be deemed to have prevailed in a claim if such
claim is upheld by a court of final jurisdiction, or if the Participant or
Beneficiary, based upon an opinion of legal counsel satisfactory to the Company
and the Participant or his or her Beneficiary, fails to appeal a decision of the
Internal Revenue Service, or a court of applicable jurisdiction, with respect to
such claim, to an appropriate Internal Revenue Service appeals authority or to a
court of higher jurisdiction within the appropriate time period.

9.3 General Conditions. Except as otherwise expressly provided herein, all terms
and conditions of a Basic Plan applicable to a Basic Plan benefit shall also be
applicable to a benefit payable hereunder. Any Basic Plan benefit shall be paid
solely in accordance with the terms and conditions of the applicable Basic Plan
and nothing in the Plan shall operate or be construed in any way to modify,
amend or affect the terms and provisions of the Basic Plan. Defined terms used
in the Plan that are not defined in this Plan but are defined in the Basic Plans
shall have the meanings assigned to them in the Basic Plans.

 

14



--------------------------------------------------------------------------------

9.4 No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other Employer or any other entity or person that
the assets of the Company or any other Employer will be sufficient to pay any
benefit hereunder.

9.5 No Enlargement of Employee Rights. No Participant or Beneficiary shall have
any right to a benefit under the Plan except in accordance with the terms of the
Plan. Establishment of the Plan shall not be construed to give any Participant
or Beneficiary the right to be retained in the service of the Company or any
Affiliate.

9.6 Nonalienation of Benefits. No interest of any person or entity in, or right
to receive a benefit under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a benefit be
taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, such person or entity, including
claims for alimony, support, separate maintenance, and claims in bankruptcy
proceedings.

Notwithstanding the preceding paragraph, the benefit of any Participant shall be
subject to and payable in the amount determined in accordance with any qualified
domestic relations order, as that term is defined in ERISA Section 206(d)(3).
The Plan Administrator shall provide for payment of such benefit to an alternate
payee (as defined in ERISA Section 206(d)(3)) as soon as administratively
possible following receipt of such order. Any federal, state or local income tax
associated with such payment shall be the responsibility of the alternate payee.
The benefit that is subject to any qualified domestic relations order shall be
reduced by the amount of any payment made pursuant to such order.

9.7 Applicable Law. The Plan shall be construed and administered under the laws
of the State of Indiana, except to the extent preempted by applicable federal
law.

9.8 Incapacity of Recipient. If any person entitled to a benefit payment under
the Plan is deemed by the Plan Administrator to be incapable of personally
receiving and giving a valid receipt for such payment, then, unless and until
claim therefore shall have been made by a duly appointed guardian or other legal
representative of such person, the Plan Administrator may provide for such
payment or any part thereof to be made to any other person or institution then
contributing toward or providing for the care and maintenance of such person.
Any such payment shall be a payment for the account of such person and a
complete discharge of any liability of the Company, any other Employer, the Plan
Administrator and the Plan therefore.

9.9 Unclaimed Benefit. Each Participant shall keep the Plan Administrator
informed of his or her current address and the current address of his or her
Beneficiaries. The Plan Administrator shall not be obligated to search for the
whereabouts of any person. If the location of a Participant is not made known to
the Plan Administrator within three years after the date on which payment of the
Participant’s benefit may first be made, payment may be made as though the
Participant had died at the end of the three-year period. If, within one
additional year after such three-year period has elapsed, or, within three years
after the actual death of a Participant,

 

15



--------------------------------------------------------------------------------

the Plan Administrator is unable to locate any Beneficiary of the Participant,
then the Plan Administrator shall have no further obligation to pay any benefit
hereunder to such Participant, Beneficiary, or any other person and such benefit
shall be irrevocably forfeited.

9.10 Limitations on Liability. Notwithstanding any of the preceding provisions
of the Plan, none of the Company, any other Employer, any member of the Benefits
Committee or the ONC Committee or any delegate of such committees, or any
individual acting as an employee, or agent at the direction of the Company or
any other Employer, or any member of the Benefits Committee or the ONC Committee
or any delegate of such committees, shall be liable to any Participant, former
Participant, Beneficiary, or any other person for any claim, loss, liability or
expense incurred in connection with the Plan.

[Signature block follows on next page]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NiSource Inc. has caused this amended and restated Pension
Restoration Plan for NiSource Inc. and Affiliates to be executed in its name, by
its duly authorized officer, effective as of May 13, 2011.

 

NISOURCE INC. By:   /s/ Joel Hoelzer Its:   V.P. Human Resources Date:
August 11, 2011

 

17



--------------------------------------------------------------------------------

SCHEDULE A

NiSource Salaried Pension Plan

NiSource Subsidiary Pension Plan

Columbia Energy Group Pension Plan

Bay State Gas Company Pension Plan

 

18